[LAW FIRM LETTERHEAD] December , 2010 Calvert VP Mid Cap Value Portfolio Calvert Variable Series, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Calvert VP S&P MidCap 400 Index Portfolio Calvert Variable Products, Inc. 4550 Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 Re: Reorganization of Calvert VP Mid Cap Value Portfolio, a series of Calvert Variable Series, Inc., into Calvert S&P MidCap 400 Index Portfolio, a series of Calvert Variable Products, Inc. Ladies and Gentlemen: You have asked for our opinion as to certain Federal income tax consequences of the transaction described below. Parties to the Transaction Calvert VP Mid Cap Value Portfolio (“Target Fund”) is a series of Calvert Variable Series, Inc., a Maryland corporation. Calvert VP S&P MidCap 400 Index Portfolio (“Acquiring Fund”) is a series of Calvert Variable Products, Inc., a Maryland corporation. Description of Proposed Transaction In the proposed transaction (the “Reorganization”), Acquiring Fund will acquire all of the assets of Target Fund in exchange for shares of Acquiring Fund of equivalent value. Target Fund will then liquidate and distribute all of the Acquiring Fund shares which it holds to its shareholders pro rata in proportion to their shareholdings in Target Fund, in complete redemption of all outstanding shares of Target Fund, and promptly thereafter will proceed to dissolve. Scope of Review and Assumptions In rendering our opinion, we have reviewed and relied upon the Agreement and Plan of Reorganization between Calvert Variable Products, Inc. with respect to Acquiring Fund and Calvert Variable Series, Inc. with respect to Target Fund (the “Reorganization Agreement”) dated as of January 28, 2011, which is enclosed as Exhibit A in proxy materials to be dated on or about February 11, 2011 and to be submitted to the Securities and Exchange Commission on or about January 15, 2011, which describes the proposed transaction, and on the information provided in such proxy materials. We have relied, without independent verification, upon the factual statements made therein, and assume that there will be no change in material facts disclosed therein between the date of this opinion and the closing of the Reorganization. We further assume that the transaction will be carried out in accordance with the Reorganization Agreement. Calvert VP Mid Cap Value Portfolio Calvert VP S&P MidCap 400 Index Portfolio December , 2010 Page 2 Representations Written representations, copies of which are attached hereto, have been made to us by the appropriate officers of Target Fund and Acquiring Fund, and we have without independent verification relied upon such representations in rendering our opinions. Discussion One of the prerequisites for a tax-free reorganization under the Internal Revenue Code is that the transaction represent a continuity of the business enterprise of the acquired entity. As interpreted by the Treasury in regulations, and in accordance with court decisions, continuity of business enterprise is present if the acquiring entity either continues the business of the acquired entity or uses a substantial portion of the acquired entity’s historic assets in its own business. The regulations, and private letter rulings in the area issued by the Internal Revenue Service, suggest that the latter test is met if the acquiring fund uses at least one third of the historic assets of the target fund in the business of the acquiring fund. The Acquiring Fund in this transaction has not represented that it will use any particular portion of the assets of the Target Fund in the business of the Acquiring Fund, since it may be in the best interests of shareholders to dispose of most or all of the historic assets of the Target fund at the time of or soon after the closing of the Reorganization. Therefore, continuity of business enterprise may be present only if the Acquiring Fund continues the historic business of the Target Fund. There is very little official guidance as to the meaning of continuation of the historic business. In Revenue Ruling 87-76, a municipal bond fund acquired all of the assets of a fund which had historically invested in corporate debt and equity instruments. The transaction was held to lack continuity of business enterprise, even though both funds were in the business of investing. In several private letter rulings, the Internal Revenue Service has apparently accepted a representation that the acquiring fund will continue the business of the target fund, but no details as to the businesses are set forth. The investment strategies for Target Fund are similar to those for Acquiring Fund. Both invest primarily in equity securities which are issued by issuers of a size considered mid-cap by Standard and Poor’s. Target Fund is an actively-managed portfolio investing primarily stocks of in mid-size companies, including up to 25% in stock of foreign issuers, using the value method of investing. Acquiring Fund seeks to replicate the return of the S&P 400 Index by investing primarily in stocks included in such index, and options and futures thereon. Since both funds invest primarily in the stock of domestic mid-sized corporations, the continuity of business requirement appears to be satisfied. However, because of the lack of definitive guidance, our opinions cannot be entirely free from doubt. Calvert VP Mid Cap Value Portfolio Calvert VP S&P MidCap 400 Index Portfolio December , 2010 Page 3 Opinions Based on and subject to the foregoing, and on our examination of the legal authority we have deemed to be relevant, we have the following opinions, all of which are not entirely free from doubt for the reason above stated: 1. The transfer of all of the assets of Target Fund in exchange for shares of Acquiring Fund followed by the distribution of said Acquiring Fund shares pro rata to the separate accounts as shareholders of
